DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 13th 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). A phone call with Andrew C. Aitken was conducted on August 30th 2022 and they elected Species of Figures 1-5 (Claims 1-5, 8 and 11).
Claim Objections
Claim 8 is objected to because of the following informalities:  
“to receive an magnet” should read “to receive a magnet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the axis of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a central core” in line 2. However, this limitation already has antecedent basis in parent claim 1 line 1, making it unclear whether these limitations refer to the same “central core” or a different “central core”. For the purpose of examination, it has been assumed these refer to the same central core.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebihara et al. (US 9,849,551).
Regarding claim 1, Ebihara et al. teaches: A tool support device (#2; Abstract) comprising one or more magnets (#8a, #9a) in a central core section (#2d) configured to magnetically attach to a flat surface (flat surface of #3 that has #9b and #8b seen in fig 2 and 5) of a rotating portion (#3) of a rotary tool (#1, #3) to enable the rotating motion of said rotary tool its translated to said support device (magnets #8a and #8b attached to inside of body #2d are attracted to the surface of #3 with other magnets and with the correct polarity, the holder #2 and surface of #3 are connected together as mentioned in Column 4, line 61- Column 5, line 3).

Regarding claim 2, Ebihara et al. teaches the device of claim 1, Ebihara et al. further discloses: wherein said magnets in said central core section are arranged to magnetically attach to an annular end wall (see annotated fig. below, where arrows indicate magnetic atttachment from surface of #2d to #3) of said rotary tool wherein the axis of rotation (see annotated fig. below) of said rotary tool extends through said annular end wall of said rotary tool and said core section of said tool support device and is concentric with said axis (see annotated fig. below, where rotation axis is concentric through the rotary tool #1, the annular end wall of #3 and the core section #2 of support device).

    PNG
    media_image1.png
    614
    553
    media_image1.png
    Greyscale

Regarding claim 3, Ebihara et al. teaches the device of claim 2, Ebihara et al. further discloses: wherein said central core section further comprises a central aperture (see #2f through hole in fig. 2) sized to receive a cutting bit (#1) attached to said rotary tool.

Regarding claim 11, Ebihara et al. teaches the device of claim 1, Ebihara et al. further discloses: wherein said magnet comprises an annular ring (magnets #8a and #9a in fig. 5, together they form one annular ring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (US 9,849,551) in view of Holland (US 2015/0165580).
Regarding claims 4 and 5, Ebihara et al. substantially discloses the device of claim 2, except Ebihara et al. fails to directly disclose: further comprising opposite lateral extension members, that extend radially from a central core and at least one of said members comprises a laser, said laser aligned in parallel with said axis of rotation; and further comprising a plurality of lasers and at least one said laser aligned at an angle with respect to said axis.
In the same field of endeavor, namely tool devices, Holland teaches: further comprising opposite lateral extension members (see annotated fig. below), that extend radially from a central core (see annotated fig. below) and at least one of said members comprises a laser (#5), said laser aligned in parallel with said axis of rotation (see fig. 4A, where laser #5 at the right-hand side is parallel with respect to the axis of rotation of the drill bit pointed by #2); and further comprising a plurality of lasers (see fig. 4A, there are two lasers #5) and at least one said laser aligned at an angle (see fig. 4A, where laser #5 at the left-hand side is at an angle with respect to the axis of rotation of the drill bit pointed by #2) with respect to said axis.

    PNG
    media_image2.png
    292
    595
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool support device of Ebihara et al. so that the tool support device further comprises opposite lateral extension members, that extend radially from a central core and at least one of said members comprises a laser, said laser aligned in parallel with said axis of rotation; and further comprising a plurality of lasers and at least one said laser aligned at an angle with respect to said axis as taught by Holland in order to provide an efficient and cost-effective means align a tool bit in different types of work surfaces, such as a moving surface, a remote surface or surfaces that cannot be observed while operated (Paragraph 0003 and 0020) and change the angle or depth of the tool bit according to the laser feedback.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (US 9,849,551) in view of J.T. Beechlyn (US 2015/0165580).
Regarding claims 8, Ebihara et al. substantially discloses the device of claim 1, except Ebihara et al. fails to directly disclose: further comprising a spacer ring, said spacer ring configured to be received on and closely conform to a chuck, and said ring further comprising an annular cavity to receive an magnet, wherein said spacer ring serves to center said tool support on said rotary tool.
In the same field of endeavor, namely tool devices, J.T. Beechlyn teaches: further comprising a spacer ring (#84; see fig. 5), said spacer ring configured to be received on and closely conform to a chuck (see fig. 1 chuck or chuck #3 of Ebihara et al.), and said ring further comprising an annular cavity (cavity pointed by #86 and where #72 rests) to receive an magnet (#72 is an iron piece magnetized by #70 and within #84 spacer ring), wherein said spacer ring serves to center said tool support on said rotary tool (#84 centers cylindrical member #62 seen in fig. 4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool support device of Ebihara et al. so that the tool support device further comprises a spacer ring, said spacer ring configured to be received on and closely conform to a chuck, and said ring further comprising an annular cavity to receive an magnet, wherein said spacer ring serves to center said tool support on said rotary tool as taught by J.T. Beechlyn in order to provide a ring around the magnet that will prevent chips from tool bit operation to attach to the magnet and clutter the magnet with chips that may affect the connection of the tool support device to the rotating tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weyland (US 9796014) teaches a tool connection device with magnets that attaches to the chuck of a riveting tool similar to center device for rotary tools.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wixey (US 10399198) teaches laser alignment system for a tool bit similar to the laser for center device for rotary tools.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. F.A. Snell (US 2812185) teaches a magnet with a spacer ring around it similar to magnet of the center device for rotary tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722